         Case 1:19-cr-00017-DLH Document 335 Filed 05/25/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NORTH DAKOTA

______________________________

UNITED STATES OF AMERICA,                                           1:19-cr-00017

                       Plaintiff,
                                                     MOTION FOR CONTINUANCE
vs.

TAYLOR J. MYRICK,

                  Defendant.
______________________________

       The Defendant, Taylor J. Myrick, is scheduled for a Revocation Hearing in this matter on

May 26th, 2021, at 2:30 p.m. A continuance is respectfully requested as necessary because of the

recent illness of the undersigned counsel. Counsel’s illness has prevented adequate preparation for

the hearing and Counsel requires additional time to review the evidence in this case with Ms.

Myrick. The undersigned has conferred with Assistant United States Attorney Rick Volk, who has

no objection to the continuance. Based on the foregoing, the undersigned respectfully requests that

the Hearing be reset to a later date.

       Dated this 25th day of May, 2021.

                                             Respectfully submitted,


                                             SAMBOR LAW & CONSULTING, P.C.

                                             By: /s/ Christina A. Sambor__________
                                             Christina A. Sambor (#06648)
                                             Sambor Law & Consulting, P.C.
                                             P.O. Box 3189
                                             Bismarck, ND 58502-3189
                                             (701) 354-3375
                                             christina@samborlaw.com
                                             Attorney for Defendant Taylor Myrick
         Case 1:19-cr-00017-DLH Document 335 Filed 05/25/21 Page 2 of 2




                                      Certificate of Service

       I hereby certify that on the 25th day of May, 2021, the following document:

                                    Motion for Continuance

was electronically filed with the Clerk of Court through ECF, and that ECF will send a Notice of
Electronic Filing (NEF) to the following;

       Rick Volk                                     (Rick.Volk@usdoj.gov)

       I further certify that a copy of the foregoing documents will be mailed by first class mail,
postage paid, to the following non-ECF participants:

       Taylor J. Myrick

       Dated this 25th day of May, 2021.


                                                     SAMBOR LAW & CONSULTING, P.C.

                                                     By: /s/ Christina A. Sambor__________
                                                     Christina A. Sambor (#06648)
                                                     Sambor Law & Consulting, P.C.
                                                     P.O. Box 3189
                                                     Bismarck, ND 58502-3189
                                                     (701) 354-3375
                                                     christina@samborlaw.com
                                                     Attorney for Defendant Taylor Myrick




                                                 2
